 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA,

Plaintiff,
v.

SHAWNA REID,

Defendant,

 

 

CASE NO. CR19-0117JLR.

ORDER CONTINUING TRIAL
DATE

THIS MATTER comes before the Court sua sponte and upon Defendant Shawna —

Reid’s waiver of her speedy trial rights. (See Speedy Trial Waiver (Dkt. # 16).) Having

considered the nature of this case, and Defendant’s knowing and voluntary waiver, the

Court finds as follows:

l. The Court finds that a continuance from June 8, 2020, to June 29, 2020,

will help facilitate the Court’s calendar and is in the interest of judicial economy.

if

//

ORDER - |

 

 
10

Il

12

13

14

15

16.

17

18

19

20

21

22

 

2. The Court further finds that this continuance would serve the ends of
justice, and that these factors outweigh the best interests of the public and Defendant in a
speedier trial, within the meaning of 18 U.S.C. § 3161(h)(7)(A).

3. Defendant has signed a waiver indicating she has been advised of her right
to a speedy trial and that, after consulting with counsel, she has knowingly and
voluntarily waived that right and consented to the continuation of her trial to a date up to
and including June 30, 2020, which will permit trial to commence on June 29, 2020. (See
Speedy Trial Waiver at 1.) Defendant’s waiver expresses her understanding that the
Court will make findings that the time between June 8, 2020, and the new trial date of
June 29, 2020, is excludable for purposes of calculating the time limitations applicable to
the Speedy Trial Act, 18 U.S.C. § 3161, et seg.

Therefore, [T IS HEREBY ORDERED that the trial date is continued from June 8,
2020, to June 29, 2020.

IT IS FURTHER ORDERED that the period of time from the current trial date.of
June 8, 2020, up to and including the new trial date of June 29, 2020, shall be excludable |

time pursuant to 18 U.S.C. § 3161, ef seq.

Ww
Dated this 94 day of January, 2020. / Yak

JAMES L, ROBART
United States District Judge

 

ORDER - 2

 

 
